Citation Nr: 1526444	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  09-05 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Whether new and material evidence has been as been submitted to allow for the reopening of service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO (Travel Board hearing). A transcript of the hearing has been associated with the record. 

This appeal was processed using electronic processing systems, specifically the Veterans Benefit Management System (VBMS) and "Virtual VA." Accordingly, any future consideration of this Veteran's claims must take into consideration the existence of these electronic records.

The issues of service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a November 1997 rating decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss because the evidence did not indicate that the Veteran's diagnosed bilateral hearing loss disorder was related to service.    

2. The evidence associated with the claims file subsequent to the November 1997 rating decision suggests a contributory relationship between in-service noise exposure and service.      


CONCLUSIONS OF LAW

1. The November 1997 rating decision denying service connection for bilateral hearing loss is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2. The criteria for reopening the claim of service connection for bilateral hearing loss have been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."), and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2014). As the Board will grant the Veteran application to reopen service connection for bilateral hearing loss, there is no need to discuss VA's compliance with the duties to notify and assist. 

New and Material Evidence

Previously denied claims may be reopened with the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156. "New" evidence is defined as existing evidence not previously submitted to agency decision makers. "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is "new and material," the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied is properly reopened. See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Reopening - Service Connection for Bilateral Hearing Loss

The Veteran essentially contends that he developed bilateral hearing loss due to in-service acoustic trauma. 

In a November 1997 rating decision, the RO denied service connection for bilateral hearing loss because the evidence did not indicate that the Veteran's diagnosed bilateral hearing loss disorder was related to service. The Veteran did not file a statement disagreeing with that decision in a timely fashion and it became final.

Reviewing the evidence submitted since the November 1997 rating decision, in a March 2014 letter, a private examiner reported examining the Veteran and diagnosing moderately severe binaural hearing loss. The examiner stated that, although an audiogram was not performed at the time of the Veteran's discharge, it was probable that his exposure to high levels of aircraft noise contributed to his current hearing disability. The Board finds that the newly submitted evidence is new, as it was not previously of record at the time of the November 1997 rating decision. It is also material because it raises a reasonable possibility of substantiating the claim. Therefore, the claim is reopened.


ORDER

New and material evidence having been received, the appeal to reopen the claim of service connection for bilateral hearing loss is granted.


REMAND

The issues of service connection for bilateral hearing loss and tinnitus are REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the bilateral hearing loss and tinnitus disorders, to include any records regarding March 2014 treatment at the Ear, Nose and Throat Clinic of the Northwest in Vancouver, Washington, and any outstanding VA records, to include the December 19, 2000 audiogram. 

All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Insure that the Veteran is provided with the necessary authorization and release forms to obtain any outstanding private treatment records.

2. After obtaining all outstanding records, RETURN THE FILE to the examiner who performed the February 2013 VA audiology examination. If that examiner is unavailable or unwilling to provide an opinion, an opinion should be obtained from another qualified examiner. The VA examiner should be allowed access to the electronic claims file, and should note his or her review of the file in their report. If an additional examination is deemed necessary by the examiner, it should be provided.

THE EXAMINER MUST BE ADVISED that the purpose of this remand is to obtain a factually informed opinion and the examiner should note:

a. The service treatment records, including the April 1965, April 1966, October 1968, November 1970, December 1973, November 1975, February 1984, and October 1984 audiology examination results, and the Veteran's April 1965, May 1967, and October 1984 reports of his medical history; 

b. The VA treatment records indicating treatment for bilateral hearing loss and tinnitus, to include those dated in June 2001 and August 2001;

c. The February 2013 VA audiology examination report;

d. The March 2014 letter from a private examiner, stating that it was probable that the Veteran's in-service exposure to high levels of aircraft noise contributed to his current hearing disability; and

e. The Veteran's lay statements and testimony regarding the onset of his bilateral hearing loss and tinnitus symptomatology, to include those dated April 1996 (contained within a VA medical examination report regarding an unrelated claim), June 2001 and August 2001 (contained within VA treatment records), February 2007, April 2008, February 2009, and April 2015. 

After a review of the records, the examiner must provide the following opinions:

a. Is the Veteran's bilateral hearing loss disorder related to service or any instance of service, to include claimed in-service acoustic trauma?

b. Is the Veteran's tinnitus disorder related to service or any instance of service, to include claimed in-service acoustic trauma?

3. After accomplishing any additional development deemed appropriate, readjudicate the issues of service connection for bilateral hearing loss and tinnitus. If the benefits sought in connection with the claims remain denied, the Veteran should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


